Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS

As per CLAIM 1, “couple” (line 5) was changed to --coupled--.


Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: although Lee et al. [US 9,853,481 B2, patent of PGPub doc submitted on IDS] describe determining whether a device exists based on the detected waveform change (see, for example, Abstract, FIGS. 16-21), Lee et al. disclose wireless charging (see, for example, column 1, lines 15-18), as opposed to a charging load detection circuit, comprising a charging circuit configured to provide a charging path having an input terminal and an output terminal, and the input terminal coupled to a charger, a frequency generation unit coupled to the output terminal through the charging oath, and a control unit coupled to the charging circuit and the frequency generation unit, wherein the control unit is configured to control the frequency generation unit to generate a pulse voltage with a fixed first frequency and a fixed first amplitude, and the frequency generation unit is configured to provide the pulse voltage to the output terminal, the control .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851